Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendments filed on 03/15/2022 are acknowledged and have been fully considered. Claims 1, 19,  and 21-36 are pending. Claims 1, 19, 25, 27, 29, 32 and 33 have been amended. Claim 36 is newly added. Claim 20 is canceled. Claims 2-18 were previously canceled. Claims 28-29 and 34-35 remain withdrawn as being directed to a non-elected invention. Claims 1, 19, 21-27, 30-33 and 36 are under consideration and the subject of this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The previous rejections of claim 20 are moot in light of the cancellation of the claim in the amendment filed on 03/15/2022.
The objections to claims 25, 32 and 33 are withdrawn in light of the amendments filed on 03/15/2022. The convoluted phrases in claims 25 and 33 have been deleted and the typographical error in 32 is corrected.
The rejection of claim 27 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement is withdrawn in light of the statement by the attorney that the deposit of the strains in claim 27 have been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent (see last para on page 6 – first two paras. on page 7 of remarks filed on 03/15/2022). 
The rejection of claim 27 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of the amendments to the claim filed on 03/15/2022.
The rejections of claims 1, 19, 25-26 and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Jintan are withdrawn in light of the amendments filed on 03/15/2022. Applicants have amended claim 1 to include limitations of cancelled claim 20.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27, as amended, recites strains of bacteria followed by the accession numbers, however the format of the strain name and the accession number is incorrect. It is suggested to amend to Lactobacillus rhamnosus GG with accession number ATCC 53103, Lactobacillus rhamnosus SP1 with accession number DSM 21690, Lactobacillus rhamnosus with accession number CGMCC 1.3724, Lactobacillus reuteri with accession number ATCC 55730, Lactobacillus reuteri with accession number DSM 17938 and Lactobacillus johnsonii NCC533 with accession number CNCM I-1225.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (b)	
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejections below are new as necessitated by the amendment filed on 03/15/2022.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites “wherein said composition comprises at least on bulk sweetener selected from the group consisting of xylitol, erythritol, sorbitol, maltitol, lactitol, isomalt, inositol and mannitol”. The bulk sweeteners recited in claim 25 are all low calorie sweeteners. Claim 25 depends from claim 1 and it is not clear if the composition of claim 25 further comprises at least one bulk sweetener in addition to the at least one low calorie sweetener recited in claim 1 or if claim 25 is limiting the low calorie sweetener to be selected from the list of bulk sweeteners. It is suggested to amend claim 25 as below to obviate the rejection.
Claim 25. The composition according to claim 1, wherein said at least one low calorie sweetener is selected from the group consisting of xylitol, erythritol, sorbitol, maltitol, lactitol, isomalt, inositol and mannitol.
Appropriate clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections below are modified as necessitated by the amendment filed on 03/15/2022.
Claims 1, 19, 21-23, 25-26, 30-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS; Of Record) in view of Henriksen (US 2007/0269515; Pub. Nov. 22, 2007; Of Record) as evidenced by Probiotics (Probiotics, Fact Sheet for Health Professionals, NIH Office of Dietary Supplements Webpage, 2021; Of Record) and Bermeo (Adsorption Capacities of Hygroscopic Materials Based on NaCl-TiO2 and NaCl-SiO2 Core/Shell Particles, Journal of Nanotechnology, Volume 2020, Article ID 3683629, 2020; Of Record).
Regarding claims 1, 19, 21-23, 25 and 31, Jintan teaches a nutritional probiotic powder comprising 2x109 CFU Bifidobacterium, 1x109 Lactobacteria (see page 1 Product Description), Erythritol, Silica and sour flavouring (see page 2 Ingredients and Nutrition). Since Jintan teaches the bacteria in CFU, it teaches the bacteria to be live (for evidence see Probiotics page 4 para. 2 which discloses probiotics are measured in colony forming units (CFU) which indicate the number of viable cells).  Erythritol is a low calorie sweetener (as recited in instant claim 25).  Silica is silicon dioxide (for evidence see Bermeo abstract line 3, which discloses the formula or silica as SiO2) and instant claim 19 recites silicon dioxide to be hygroscopic.  The instant specification discloses flavoring agents to be examples of aroma compounds (see line 16 on page 5).  It is noted that Jintan teaches its compositions also include an acidity regulator (see page 2 Ingredients and Nutrition).
Jintan does not teach the probiotic powder to comprise magnesium oxide and does not teach the amounts of the hygroscopic agent as recited in claims 1, 21-23 and 31.
Henriksen teaches probiotic compositions with other nutritionally active ingredients such as mineral magnesium oxide at 50mg in a total weight of 1100 mg (see [0098], [0111] which is 4.5% w/w). Henriksen teaches magnesium when included with the probiotic is well tolerated by the probiotic ([0017],[0035]). Henriksen teaches desiccants such as silicon dioxide is also included with the probiotic micro-organism to reduce the water activity ([0040]) at 9 mg in a total weight of 1100mg (see [0109]-[0111] which is 0.8% w/w).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the probiotic composition of Jintan to include magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w as taught by Henriksen. One of ordinary skill in the art would be motivated to do so because Henriksen teaches magnesium in the form of magnesium oxide is a beneficial mineral and silicon dioxide is a desiccant and the artisan is combining prior art elements according to known methods.  The fact that magnesium oxide and silicon dioxide are hygroscopic agents is an inherent property of magnesium oxide and silicon dioxide.  Therefore, the composition of Jintan in view of Henriksen which comprises magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w meets the limitations pertaining to hygroscopic agents and amounts of the hygroscopic agents in the composition of claims 1, 21-23 and 31.
Regarding claim 26, Jintan teaches the probiotic bacteria to be Lactobacillus and Lactococcus (see page 2 Ingredients Standard Form line 2).
Regarding claim 30, Jintan teaches the nutritional probiotic powder to comprise 2x109 CFU Bifidobacterium, 1x109 Lactobacterium (see page 2 Nutrition line 3).
Regarding claim 33, Henriksen teaches the water activity of the composition is preferably below 0.18 and in the range of 0.18 to 0.02 (see [0042]).
The combined teachings of Jintan in view of Henriksen renders claims 1, 19, 21-23, 25-26, 30-31 and 33 obvious.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS; Of Record) in view of Henriksen (US 2007/0269515; Pub. Nov. 22, 2007; Of Record)  as applied to claims 1, 19, 21-23, 25-26, 30-31 and 33 above and further in view of Collado (WO 2013/185941; Pub. Dec. 13, 2013).
Regarding claim 24, Jintan and Henriksen do not teach the powder composition wherein 35 to 95% of the particles have a particle size of not larger than 200 micrometer. 
Regarding claim 27, Jintan and Henriksen do not teach Lactobacillus rhamnosus GG (the elected species).
Collado teaches methods to produce powder products containing probiotic microorganisms wherein the powder product is a free-flowing powder with particles size between 30µm to 200µm (see Title, see page 10 lines 30-31, see claim 10). Collado teaches the probiotic can be selected from Lactobacillus rhamnosus GG (see Ex. 2 on page 11 – the elected species). Collado teaches the water activity is reduced to between 0.1 and 0.25 Aw (see page 10 lines 20-25). Collado teaches its methods are an improved methodology for the production of dried powder products containing probiotics (see page 2 lines 13-15) and that its methods do not subject the probiotic to high temperatures and log reduction of the live microorganisms is typically no more than 1 (see page 2 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the probiotic composition of Jintan in view of Henriksen to include Lactobacillus rhamnosus GG in its composition as the Lactobacillus strain and produce the composition such that the particle size is between 30µm to 200µm as taught by Collado. One of ordinary skill in the art would be motivated to do so because Collado teaches its methods produce a free-flowing powder with reduced water activity and that its methods are an improved methodology for producing probiotic powders. One of ordinary skill in the art would be motivated to include Lactobacillus rhamnosus GG as the specific strain of Lactobacillus in the composition of Jintan in view of Henriksen because both Jintan and Collado teach probiotic powder compositions comprising Lactobacillus and the recited strain is taught in the prior art to be included in probiotic compositions. The artisan is combining prior art elements according to known methods to yield predictable results.
The combined teachings of Jintan, Henriksen and Collado renders claims 24 and 27 obvious.

Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS) in view of Henriksen (US 2007/0269515; Pub. Nov. 22, 2007) and Collado (WO 2013/185941; Pub. Dec. 13, 2013) and further in view of Porubcan (US 2012/0034200; Pub. Feb. 9, 2012) and Ebel (US 2009/0196921; Pub. Aug. 6, 2009; Applicant IDS).
Regarding claim 32, Jintan in view of Henriksen teaches a probiotic composition comprising Lactobacillus and Bifidobacteria, and comprises magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w as discussed above (reads on 4 to 7% w/w of magnesium oxide and 0.25 to 1% w/w of silicon dioxide). Jintan in view of Henriksen and Collado teaches the species of Lactobacillus to be Lactobacillus rhamnosus GG.
Henriksen further teaches the probiotic composition can include xylitol at 420 mg in a total weight of 1100mg (the elected species, see [0109]-[0111] – which is 38% w/w). Henriksen teaches the probiotic can be Bifidobacterium lactis (see [0055]) and Lactobacillus rhamnosus (see [0060]. Henriksen teaches the probiotic bacteria is included at 10mg in the total weight of 1100mg (see [0110]-[0111] – which is 0.9% w/w)
Jintan, Henriksen and Collado do not teach the composition to include the strain Bifidobacterium lactis BL-04, do not teach a mixture of erythritol and xylitol at 70 to 95% w/w, do not teach 0.25% to 1% w/w citric acid and do not teach 1 to 5% of aroma compound.
Ebel teaches compositions comprising probiotic bacteria selected from Lactobacillus rhamnosus and Bifidobacterium lactis (see abstract, [0035]). Ebel teaches the compositions can include one or more low calorie sweeteners selected from xylitol (the elected species), erythritol, sorbitol at amounts of 0.001% to 90% (see [0205]-[0208]). Ebel teaches buffering agents such as citric acid to regulate pH within an environment (see [0210]). Ebel teaches the amount of buffer can vary depending on the agent used and effect desired in the finished product and one of ordinary skill in the art can readily make such determinations (see [0211]). Ebel teaches natural ingredients such as honeydew melon extract (reads on claim 36) can be included in the composition (see [0190]) at amounts of 0.01% to 10% (see [0188]).
Porubcan teaches probiotic compositions comprising L. rhamnosus (see [0032]) and Bifidobacterium lactis BL-04 (see [0034]).
It would have been obvious to one of ordinary skill in the art to further modify the probiotic compositions of Jintan in view of Henriksen to include strain Lactobacillus rhamnosus GG, as taught by Collado, and Bifidobacterium stain Bifidobacterium lactis BL-04, as taught by Porubcan. One of ordinary skill in the art would be motivated because Jintan, Porubcan and Collado teach probiotic powder compositions comprising Lactobacillus and Bifidobacteria and the recited strains are taught in the prior art to be included in probiotic compositions. The artisan is combining prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art to further modify the probiotic compositions of Jintan in view of Henriksen and include a mixture of sweeteners comprising xylitol and erythritol, pH regulator citric acid and honeydew melon extract as taught by Ebel. One of ordinary skill in the art would be motivated to do so because these ingredients are taught in the art to be included as excipients in probiotic compositions. The cited prior art teaches the amounts of the probiotic bacteria, low calorie sweeteners, hygroscopic agents, and aroma compounds in similar amounts as recited in the instant claims. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Finding the optimal workable ranges of the amounts of the ingredients in the composition by routine experimentation is obvious and not inventive when the general conditions of the claim are disclosed in the prior art. See MPEP §2144.05 II A.
The combination of Jintan, Henriksen, Collado, Ebel and Porubcan renders claims 32 and 36 obvious.
Response to Arguments
Applicant's arguments filed on 03/15/2022 have been fully considered but they are not persuasive. Applicants have amended claim 1 to include limitations of cancelled claim 20 and argue that the combined teachings of Jintan and Henriksen do not render obvious amended claim 1. Applicants argue that Jintan teaches a microencapsulated powder and does not teach a powder. Applicants argue Jintan does not teach its composition to comprise magnesium oxide (see para. 2 on page 8 of remarks filed 03/15/2022). Applicants argue that Henriksen also does not teach a powder but instead relates to a preparation of a tablet. Applicants argue one of ordinary skill in the art would not look to the teachings of Henriksen because tablets and powders are different formulations (see para. 1 on page 9, para. 1 on page 10 of remarks filed 03/15/2022). Applicants argue that Henriksen teaches preparing a tablet with two zones with a first zone that may comprise a desiccant but does not teach that magnesium oxide is a desiccant (see para. 2 on page 9 of remarks filed 03/15/2022). Applicants argue the calculation to determine the wt% of magnesium oxide (50 mg magnesium oxide /1100 total wt) assumes the magnesium oxide is present in all zones of the tablet of Henriksen. Applicants argue that the examiner has not established that magnesium oxide is present in the first zone that comprises the microorganism (see last para. on page 9 of remarks filed 03/15/2022). Applicants argue that therefore the teachings of Henriksen would not render obvious the limitations that the composition comprises magnesium oxide in an amount of 4 to 8% w/w as recited in claim 21 (see para. 2 on page 10 of remarks filed 03/15/2022). Applicants further argue the inventors discovered that higher amounts of magnesium oxide as compared to silicon dioxide can be added to compositions. Applicants argue that magnesium oxide works as a hygroscopic agent and adding higher amounts improves moisture binding capabilities without adversely affecting the manufacturing process. Applicants argue this effect is unexpected (see para. across pages 10-11 of remarks filed 03/15/2022).
These arguments are not persuasive because Jintan does teach the composition in the form of a nutritional probiotic powder (see page 1 product description). The instant specification does not define anywhere that a microencapsulated powder does not constitute a powder. Therefore the microencapsulated powder formulation of Jintan meets the limitation of a nutritional powder composition in the current claims.
The argument that the teachings of Henriksen cannot be combined with the teachings of Jintan because the types of formulations are different is not persuasive because both Henriksen and Jintan teach probiotic compositions and there is no teaching in Henriksen that magnesium oxide cannot be included with probiotic bacteria in a powder formulation. Henriksen teaches probiotic compositions with other nutritionally active ingredients such as mineral magnesium oxide at 50mg in a total weight of 1100 mg (see [0098], [0111] which is 4.5% w/w). Henriksen teaches magnesium when included with the probiotic is well tolerated by the probiotic ([0017],[0035]). Henriksen teaches desiccants such as silicon dioxide is also included with the probiotic micro-organism to reduce the water activity ([0040]) at 9 mg in a total weight of 1100mg (see [0109]-[0111] which is 0.8% w/w).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the probiotic composition of Jintan to include magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w as taught by Henriksen. One of ordinary skill in the art would be motivated to do so because Henriksen teaches magnesium in the form of magnesium oxide is a beneficial mineral and silicon dioxide is a desiccant and the artisan is combining prior art elements according to known methods. Regarding the argument that Henriksen does not teach which zone the magnesium oxide is present this argument is not pertinent to the current rejection. It is noted Henriksen is cited to teach that magnesium oxide (and the amounts) can be included in probiotic compositions. Further, Henriksen teaches magnesium when included with the probiotic is well tolerated by the probiotic ([0017],[0035]) and teaches the amount of magnesium oxide to be 5% w/w. Therefore, one of ordinary skill in the art would be motivated to include magnesium oxide in the composition of Jintan. The composition of Jintan in view of Henriksen which comprises magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w meets the limitations pertaining to hygroscopic agents and amounts of the hygroscopic agents in the composition of claims 1, 21-23 and 31. 
In response to applicant's argument that magnesium oxide functions as a hygroscopic agent and can be used in higher amounts, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed above, Henriksen teaches magnesium in the form of magnesium oxide is a beneficial mineral and silicon dioxide is a desiccant and these ingredients can be included in probiotic formulations. The fact that magnesium oxide and silicon dioxide are hygroscopic agents is an inherent functional property of magnesium oxide and silicon dioxide. Further it is noted that applicants have not disclosed any data that including magnesium oxide at higher amounts results in unexpected results of higher moisture binding capabilities.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657